Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 15-20 are pending.
Claims 1-14 are canceled by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii Shosuke et al., (US 2013/0015520 A1, hereinafter Shosuke) in view of Byung-yong Choi et al., (US 2007/0054448 A1, hereinafter Choi).
Regarding claim 1, Shosuke discloses a memory cell (a memory cell in a memory string NANDa in Fig. 1, n can be 2 or more described in [0034]) comprising:
a semiconductor substrate (semiconductor substrate 1 in Fig. 1) covered by an insulating layer (insulating layer 2); 
a fin (semiconductor layer 3a is a fin in the fin-type stacked layer structure 9 described in [0044]) disposed on the insulating layer (2); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Shosuke’s Fig. 1, annotated.

a memory gate structure (6(1) described in 0051]) including a lower memory gate insulating film (6(1)a), a charge storage layer (6(1)b), an upper memory gate insulating film (6(1)c), and a memory gate electrode (6(1)d) stacked, and being disposed on the insulating layer (2) so as to extend (extend in third direction in Fig. 1) over the fin (3a); 
a first select gate structure (select gate electrode 10a on 6(1)a,b,c in Fig. 1) including a first select gate electrode (10a) stacked on a first select gate insulating film (6(1)a,b,c), and being disposed on the insulating layer (2) so as to extend (extend in third direction in Fig. 1) over the fin (3a) …; 
a second select gate structure (select gate electrode 11 of the source-side select transistor Ts on 6(1)a,b,c in Fig. 1) including a second select gate electrode (11) stacked on a second select gate insulating film (6(1)a,b,c), and being disposed on the insulating layer (2) so as to extend (extend in third direction in Fig. 1) over the fin (3a) …; 
a drain region (drain region under drain electrode 7 in a common semiconductor layer 14 made of 3a, 3b, 3c described in [0053] in Fig. 1/2) provided adjacent to the first select gate structure (select gate electrode 10a in Fig. 1) on a surface of the fin (surface of the fin 3a), insulated from the first select gate electrode (insulated from the 10a as shown in Fig. 2), and electrically connected with a bit line (BL); and 
a source region (source region in 3a connected to source electrode 8 in Fig. 1 or 2) provided adjacent to the second select gate structure (select gate electrode 11 of the source-side select transistor Ts on 6(1)a,b,c) on the surface of the fin (3a), insulated from the second select gate electrode (insulated from the 11 as shown in Fig. 2), and electrically connected with a source line (SL), wherein 
the first select gate structure (select gate electrode 10a in Fig. 1), the memory gate structure (6(1)), and the second select gate structure (select gate electrode 11 of the source-side select transistor Ts) are provided between the drain region (drain region under drain electrode 7 in the common semiconductor layer 14) and the source region (source region in 3a connected to source electrode 8).
an upper insulating layer (insulating layer 5 in Fig. 1) is provided on an upper surface of the fin (upper surface of the fin 3a) in a region where the memory gate structure (6(1)), …, the first select gate structure (select gate electrode 10a), …, and the second select gate structure (select gate electrode 11 of the source-side select transistor Ts) are provided, and 
the insulating layer (the insulating layer 2) includes: 
a layered insulating layer (lower portion of the insulating layer 2. It is known that insulating layer can be formed by layer by layer deposition such as Atomic Layer Deposition, ADL) provided on the semiconductor substrate (the semiconductor substrate 1); and 
a lower insulating layer (upper portion of the insulating layer 2) that is provided on the layered insulating layer (lower portion of the insulating layer 2), made of a material (material of the insulating layer 2) same as a material of the layered insulating layer (material of the insulating layer 2), and integrated with the layered insulating layer (integrated into the insulating layer 2), and on a surface of which the fin (a bottom surface of the fin 3a) is provided, and the layered insulating layer (lower portion of the insulating layer 2), the lower insulating layer (upper portion of the insulating layer 2), the fin (3a), and the upper insulating layer (insulating layer 5) are stacked in this order on the semiconductor substrate (the semiconductor substrate 1).  
Shosuke does not expressly disclose the first select gate structure (select gate electrode 10a in Fig. 1) being disposed on the insulating layer (2) so as to extend (extend in third direction in Fig. 1) over the fin (3a) along a first sidewall spacer disposed on one sidewall of the memory gate structure (6(1)); the second select gate structure (select gate electrode 11 of the source-side select transistor Ts) being disposed on the insulating layer (2) so as to extend (extend in third direction in Fig. 1) over the fin (3a) along a second sidewall spacer disposed on the other sidewall of the memory gate structure (6(1)); the upper insulating layer (insulating layer 5) is provided on an upper surface of the fin (upper surface of the fin 3a) in a region where the memory gate structure (6(1)), the first sidewall spacer, the first select gate structure (select gate electrode 10a), the second sidewall spacer, and the second select gate structure (select gate electrode 11 of the source-side select transistor Ts) are provided
However, in the same memory device field of endeavor, Choi discloses a memory device comprises a dielectric layer 217 as a sidewall spacer between first gate 313 and second gate 311 in Fig. 16. The second gate 311 is on the insulating region 110 so as to extend over the fin 130 along the sidewall spacer 217 disposed on one sidewall of the first gate 313.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Choi’s Fig. 16, annotated.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Choi’s dielectric layer 217 as a sidewall spacer along the both sidewalls of Shosuke’s memory gate structure 6(1) on the insulating layer 5. Such arrangement can result in a configuration of the Shosuke’s first select gate structure 10a being disposed on the insulating layer 2 so as to extend over the fin 3a along a first Choi’s sidewall spacer 217 implemented on one sidewall of the Shosuke’s memory gate structure 6(1) on the insulating layer 5; the Shosuke’s second select gate structure 11 being disposed on the insulating layer (2) so as to extend over the fin 3a along a second Choi’s sidewall spacer 217 implemented on the other sidewall of the Shosuke’s memory gate structure 6(1) on the insulating layer 5 to isolate the memory gate structure and select gate structures when the memory gate structure and select gate structures are closer to each other.
Regarding claim 16, Shosuke modified by Choi discloses the memory cell according to claim 15,
wherein a distance between a surface of the semiconductor substrate (a surface of the semiconductor substrate 1) and a lower surface of the fin (a lower surface of the fin 3a) is larger than a distance between the surface of the semiconductor substrate (the surface of the semiconductor substrate 1) and a surface of the layered insulating layer (a surface of the lower portion of the insulating layer 2) in a region in which the fin is not provided (in a region near the drain electrode 7 in Fig. 2 which the fin 3a is not provided).  
Regarding claim 17 Shosuke modified by Choi discloses the memory cell according to claim 15,
wherein the memory gate electrode (Shosuke’s 6(1)), the first select gate electrode (Shosuke’s 10a), and the second select gate electrode (Shosuke’s 11) contain metallic material (gate electrodes made of metal described in [0094]).  
Regarding claim 18 Shosuke modified by Choi discloses the memory cell according to claim 15,
wherein the first select gate electrode (Shosuke’s 10a in Fig. 1) is sidewall-shaped along the first sidewall spacer (implemented by Choi’s 217 addressed in claim 15), and the second select gate electrode (Shosuke’s 11) is sidewall-shaped along the second sidewall spacer (implemented by Choi’s 217 addressed in claim 15).  
Regarding claim 20 Shosuke modified by Choi discloses the memory cell according to claim 15,
Shosuke modified by Choi doe not expressly disclose wherein a relation of H1fin > Wfin holds where H1fin represents a height of the fin (height of the fin 3a) as a distance between an upper surface of the lower insulating layer (upper surface of the upper portion of the insulating layer 2) and a bottom surface of the upper insulating layer (bottom surface of the insulating layer 5 without the semiconductor layers 3b and 3c in Fig. 1), and Wfin represents a width of the fin in a direction (width of the fin 3a in third direction in Fig. 1) in which the first select gate structure (select gate electrode 10a) and the second select gate structure (select gate electrode 11 of the source-side select transistor Ts) extend over the fin (3a). 
However, Applicant has not presented persuasive evidence that the claimed the fin shape (the height of the fin is larger than the width of the fin, H1fin > Wfin) is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the claimed fin shape).  Also, the applicant has not shown that the claimed fin shape (H1fin > Wfin) produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), see MPEP 2144.04
Thus, it would have been obvious to add the claimed fin shape of H1fin > Wfin to the rest of the claimed invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii Shosuke et al., (US 2013/0015520 A1, hereinafter Shosuke) in view of Byung-yong Choi et al., (US 2007/0054448 A1, hereinafter Choi) and in further view of Masakuni Shimizu, (US 2011/0233649 A1, hereinafter Shimizu).
Regarding claim 19, Shosuke modified by Choi discloses a nonvolatile semiconductor storage device (in Fig. 1 with memory strings NANDa, NANDb, and NANDc described in [0049]) comprising a plurality of memory cells (each memory strings comprises plurality of memory cells) … wherein each memory cell is the memory cell according to claim 1. 
Shosuke modified by Choi does not expressly disclose the plurality of memory cells arranged in a matrix of rows and columns and each including a memory gate electrode connected with a memory gate line, and the memory gate line is shared by the memory cells arranged in the matrix.  
However, in the same memory device field of endeavor, Shimizu discloses a plurality of memory cells in Fig. 3, each memory cell in the dashed box comprising select gate 22 memory gate 21 and assist gate 23 arranged in a matrix of rows and columns and each including a memory gate electrode 21 connected with a memory gate line 5, and the memory gate line 5 is shared by the memory cells arranged in the matrix described in [0050-0051].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange and connected the memory cells according to Shimizu’s teaching to make a functional memory device in a compacted two dimensional matrix fashion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898